  Case 5:20-cv-00019-JPB-JPM    ?~l-i~T ~fr~=
                           J~-~ Document  37-38 Filed 08/28/20 Page 1 of 1 PageID #: 343
                                                                    31
BP-A0148                                                      INM1~.TE REQUEST TO STAFF                         CDFRM
HSLC 10
U.S. DEPARTMENT OF JUSTICE                                                                                        FEDERAL BUREAU OF PRISONS


 TO: (Name        and      Title   of        Staff        Member)                      DATE:         ,~   ,~      .~   ~s      —/ ‘)
   (jv~~ ~ (~ r~frI ~
 FROM:LÀ/f/        p                                                                   REGISTER NO~ ~ ~                                     ‘i-i
 WORK ASSIGNMENT:                          U/A                                         UNIT:

                                              1-

SUBJECT:         (Briefly        state            your    question         or   concern     and    the         solution       you   are    requesting.
Continue         on    back,     if necessary.                      Your   failure     to   be    specific         may    result      in    no    action    being
taken.       If       necessary,            you        will   be     interviewed       in   order     to        successfully         respond       to    your
request.
                               /1,’i          pA~/~j                   ~                                                      ~t~4~j
C ~      I~            ~               I               ~                                 ~~i~lC c~A~
                                                                                                  kA~
                                                                        ~ (J~ ~t&~     ~ I ~
      b ~                                  .~.j                        /~ hn~~ 1d~i~ii~ L ~ P ‘~-~f P2’~ ~



             p    /                                                  /1/f        fr~               cc


                                                              (Do    not   write   below      this    line)


 DISPOSITION:




                  Signature        Staff               Member                          Date




Record Copy            -   File;   Copy            —    Inmate

PDF                                                           Prescribed by N55l/


                                                                                        This      form         replaces       BP—l48.070         dated   Oct    86
                                                                                        and      BP—Sl48.070            APR    94



?~E     IN   SECTION         6   UNLESS            APPROPRIATE             ~                                                        SECTION 6
